Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed in the U.S. on 9/28/2020. Claims 1-10 are pending in the case. Claims 1 and 7 are written in independent form.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to processing a query to a database from a query source and processing a query to a plurality of public safety databases from a query source, the query being processed into a semi-structured format supported by the database(s), classified in G06F16/8358.
Claims 11-20, drawn to extracting information fields from structured text received from a database, classified in G06F16/248
Claimed Invention Groups I and II are related to subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination I has separate utility such as processing a query to a database from a query source and processing a query to a plurality of public safety databases from a query source. Subcombination II has separate utility such as extracting information fields from structured text received from a database.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II: drawn to extracting information fields from structured text received from a database, classified in G06F16/248, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement via the telephonic interview held on 9/28/2022 with Preetam Pagar (Reg. No. 57,684).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claims 1-8 and 10,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted in the claimed method (claims 1-6) and claimed method (claims 7-10) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting mathematical concepts (including mathematical relationships, formulas, equations, and calculations), which falls into the “Mathematical Concepts” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of receiving a query having a first format for a database, inputting the query into a first neural network to transform the query into a second format, receive a response from the database in response to the query, and inputting the response into a second neural network that transforms the response into the first format, which falls within the abstract idea of performing mathematical relationships, formulas, equations, and calculations. The recitation of generic computer components does not negate the abstractness of the given limitations.

The limitations of Independent Claims 1 and 7 include:
receiving the query for the plurality of public safety databases, the query in a first format supported by the query source;
The limitation recites an extra-solution activity of data gathering.
inputting the query into a plurality of first neural networks;
The limitation recites inputting the gathered data into a plurality of formulas.
outputting, by each neural network in the plurality of first neural networks, the query in a plurality of respective second formats, wherein each second format is a semi-structured format supported by a respective one of the plurality of public safety databases;
The limitation recites executing the formulas to obtain an outputs to each formula.
receiving, from the plurality of public safety databases, a corresponding plurality of responses to the query, the responses in a plurality of different second formats;
The limitation recites an extra-solution activity of receiving/gathering data.
inputting each of the plurality of response to the query into a corresponding second neural network of a plurality of second neural networks;
The limitation recites inputting received/gathered data into a second plurality of formulas.
outputting, by each of the second neural networks, the corresponding modified second responses to the query in the first format,
The limitation recites executing the second plurality of formulas to obtain outputs to each formula.
wherein the plurality of first neural networks are trained by inputting a first plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample query in the first format and the sample query in the second format; and
The limitation is reciting an additional element of training the neural network algorithms using pairs of training data.
wherein the plurality of second neural networks are trained by inputting a second plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample response in the second format and the sample response in the first format.
The limitation is reciting an additional element of training the neural network algorithms using pairs of training data.

Step 2A Prong Two (No)
The additional elements are directed to the use of a plurality of first neural networks, a plurality of second neural networks, and a plurality of databases (Claim 1 and 7). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a plurality of first neural networks, a plurality of second neural networks, and a plurality of databases (Claim 1 and 7), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


As per Dependent Claims 2-6 and 9-10,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-6) and claim method (claims 7-10) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite one or more abstract ideas by reciting mathematical concepts (including mathematical relationships, formulas, equations, and calculations), which falls into the “Mathematical Concepts” group within the enumerated groupings of abstract ideas. The claims recite the abstract idea of receiving representations of media content items and a user, generating different scores using different algorithms, combining the scores to generate a respective score between the user and each media content item, and providing media content to the user based on the generated scores, which falls within the abstract ideas of performing mental processes of observation, evaluation, judgement, and opinion and mathematical concepts including mathematical relationships, formulas, equations, and calculations. The recitation of generic computer components does not negate the abstractness of the given limitations. 

The limitation of Dependent Claim 2 includes the step(s) of:
wherein the first neural network is pre-trained with a plurality of queries in the second format.
The limitation recites an additional element of training the neural network with training data which is recited at a very high level of generality and without significant detail.

The limitation of Dependent Claim 3 includes the step(s) of:
wherein the second neural network is pre-trained with a plurality of responses in the second format.
The limitation recites an additional element of training the neural network with training data which is recited at a very high level of generality and without significant detail.

The limitation of Dependent Claim 4 includes the step(s) of:
wherein the query in the first format and the query in the second format are used to further train the first neural network.
The limitation recites an additional element of training the neural network with training data which is recited at a very high level of generality and without significant detail.

The limitation of Dependent Claim 5 includes the step(s) of:
wherein the response in the second format and the response in the second format are used to further train the second neural network.
The limitation recites an additional element of training the neural network with training data which is recited at a very high level of generality and without significant detail.

The limitation of Dependent Claim 6 includes the step(s) of:
a processor; and
The limitation recites an additional element, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims.
a memory device having stored thereon computer program code that is executable by the processor, and that when executed by the processor causes the processor to perform a method.
The limitation recites an additional element, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims.

The limitation of Dependent Claim 8 includes the step(s) of:
Shi, Haselden, and Maman further teach:
wherein the first and second pluralities of neural networks are pre-trained in a trusted execution environment with respect to the plurality of public safety databases, without providing access to a plurality of sample queries in to the query source.
The limitation recites an additional element of training the neural networks with training data which is recited at a very high level of generality and without significant detail.

The limitation of Dependent Claim 10 includes the step(s) of:
Shi, Haselden, and Maman further teach a data processing system, comprising:
a processor; and
The limitation recites an additional element, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims.
a memory device having stored thereon computer program code that is executable by the processor, and that when executed by the processor causes the processor to perform a method.
The limitation recites an additional element, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims.

Step 2A Prong Two (No)
The additional elements are directed to a processor, a memory device, and a processor (Claims 6 and 10). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a processor, a memory device, and a processor (Claims 6 and 10), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maman et al. (U.S. Pre-Grant Publication No. 2013/0060803, hereinafter referred to as Maman) and further in view of Haselden et al. (U.S. Pre-Grant Publication No. 2007/0162444, hereinafter referred to as Haselden) and Shi et al. (U.S. Pre-Grant Publication No. 2022/0198347, hereinafter referred to as Shi).

Regarding Claim 1
Maman teaches a method of processing a query to a database from a query source, comprising:
receiving the query for the database, the query in a first format supported by the query source;
Maman teaches “in stage 1, the translator (whether an apparatus or interface) receives a database query, preferably with information regarding the query, optionally and more preferably including one or more of the identity of the querying application, the type of the requesting application, the database protocol and/or language and/or software, and also the identity of the front end which is to receive the translated database results” (Para. [0066] and Fig. 4). 
inputting the query into a translator;
Maman teaches “the query is…passed to a translator 140” (Para. [0035]).
outputting, by the translator, the query in a second format, wherein the second format is a semi-structured format supported by the database;
Maman teaches “in stage 5, one or more parts of the query is translated. In stage 6, the translated query is packaged for being sent to the database, for example by preparing the query according to the required format for the database and/or by providing any necessary auxiliary information. In stage 7, the packaged query is sent to the database.” (Para. [0070] & Fig. 4). Maman further teaches “non-limiting examples of different types of databases include 3d databases, flat file databases, hierarchical databases, object databases, or relational databases” (Para. [0072]) thereby teaching a query for the database as being in a semi-structured format because the present specification states in paragraph [0036] that “Semi-structured formats are often found in object-oriented databases.”
receiving, from the database, a response to the query, the response in the second format;
Maman teaches “in stage 8, the results are received as an answer from the database” (Para. [0071] & Fig. 4) where the query to the database was submitted in a “required format for the database” (Para. [0070]) and thus is received in the format for the database.
inputting the response to the query into a translator;
Maman teaches “the answer is then translated in stage 9, optionally with one or more parts of the results not being translated for the reasons described herein. In stage 10, the translated results are packaged for being sent.” (Para. [0071] & Fig. 4)
outputting, translator, the response to the query in the first format,
Maman teaches “the answer is then translated in stage 9, optionally with one or more parts of the results not being translated for the reasons described herein. In stage 10, the translated results are packaged for being sent. In stage 11, the packaged results are sent to the querying application.” (para. [0071] & Fig. 4).

Maman explicitly teaches all of the elements as recited above except:
the translator comprising a first neural network for converting data from the first format to the second format;
the translator comprising a first neural network for converting data from the second format to the first format;
wherein the first neural network is trained by inputting a first plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample query in the first format and the sample query in the second format; and
wherein the second neural network is trained by inputting a second plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample response in the second format and the sample response in the first format.

However, in the related field of endeavor of a transforming data from one format to another, Haselden teaches:
the translator comprising a first neural network for converting data from the first format to the second format;
Haselden teaches “a method of pipeline composition 800” where “metadata is obtained from a first pipeline component…metadata is acquired from a second pipeline component…[and] a component is generated that links the first and second component and also translates data from a first form to a second form” where “method 800 can be performed…automatically perhaps utilizing artificial intelligence base technologies” (Para. [0050]). Haselden further teaches “artificial intelligence based systems…can be employed in connection with performing inference and/or probabilistic determinations and/or statistical-based determinations” where “various classification schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines…) can be employed in connection with performing automatic and/or inferred action” (Para. [0027]). Therefore, Haselden teaches using neural networks for translating data from one form to another.
the translator comprising a first neural network for converting data from the second format to the first format;
Haselden teaches “a method of pipeline composition 800” where “metadata is obtained from a first pipeline component…metadata is acquired from a second pipeline component…[and] a component is generated that links the first and second component and also translates data from a first form to a second form” where “method 800 can be performed…automatically perhaps utilizing artificial intelligence base technologies” (Para. [0050]). Haselden further teaches “artificial intelligence based systems…can be employed in connection with performing inference and/or probabilistic determinations and/or statistical-based determinations” where “various classification schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines…) can be employed in connection with performing automatic and/or inferred action” (Para. [0027]). Therefore, Haselden teaches using neural networks for translating data from one form to another.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Haselden and Maman at the time that the claimed invention was effectively filed, to have combined the use of neural networks for transforming, as taught by Haselden, with the systems and methods for translating database queries across a plurality of different database platforms, as taught by Maman.
One would have been motivated to make such combination because Haselden teaches using neural networks to automate mechanisms or processes to make the steps “more adaptive as well as efficient and intelligent” (Para. [0046]).

Maman and Haselden explicitly teach all of the elements as recited above except:
wherein the first neural network is trained by inputting a first plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample query in the first format and the sample query in the second format; and
wherein the second neural network is trained by inputting a second plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample response in the second format and the sample response in the first format.

However, in the related field of endeavor of a translating data from one format to another, Shi teaches:
wherein the first neural network is trained by inputting a first plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample query in the first format and the sample query in the second format; and
Shi teaches “flexible ETL adapters are automatically generated by the smart connector through supervised machine learning exercises using scripts corresponding existing models and their metadata” (Para. [0076]) thereby teaching using training data set comprising input-output pairs as is used in supervised learning. Therefore, Shi in combination with Haselden and Maman teaches training neural networks using input-output pairs of training data for supervised learning to train a translator from a first format to a second format and another neural network using another set of input-output pairs of training data for supervised learning to train a translator to translate from the second format to the first format.
wherein the second neural network is trained by inputting a second plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample response in the second format and the sample response in the first format.
Shi teaches “flexible ETL adapters are automatically generated by the smart connector through supervised machine learning exercises using scripts corresponding existing models and their metadata” (Para. [0076]) thereby teaching using training data set comprising input-output pairs as is used in supervised learning. Therefore, Shi in combination with Haselden and Maman teaches training neural networks using input-output pairs of training data for supervised learning to train a translator from a first format to a second format and another neural network using another set of input-output pairs of training data for supervised learning to train a translator to translate from the second format to the first format.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Shi, Haselden, and Maman at the time that the claimed invention was effectively filed, to have combined the techniques for training machine learning models, as taught by Shi, with the use of neural networks for transforming, as taught by Haselden, and the systems and methods for translating database queries across a plurality of different database platforms, as taught by Maman.
One would have been motivated to make such combination because while Haselden teaches training machine learning algorithms, Haselden is silent on techniques for performing the training and Shi provides additional information of a technique for training machine learning models.

Regarding Claim 2
Shi, Haselden, and Maman further teach:
wherein the first neural network is pre-trained with a plurality of queries in the second format.
Haselden teaches the a pipeline component being “initially set up” to process data from a first form to a second form (Para. [0050] & [0052]) thereby teaching the pre-training the neural network for transforming the input format to the output format. Therefore, Shi, Haselden, and Maman in combination teach training the first neural network using query pairs of a first input format and a second output format.

Regarding Claim 3
Shi, Haselden, and Maman further teach:
wherein the second neural network is pre-trained with a plurality of responses in the second format.
Haselden teaches the a pipeline component being “initially set up” to process data from a first form to a second form (Paras. [0050] & [0052]) thereby teaching the pre-training the neural network for transforming the input format to the output format. Therefore, Shi, Haselden, and Maman in combination teach training the first neural network using query pairs of a first input format and a second output format.

Regarding Claim 4
Shi, Haselden, and Maman further teach:
wherein the query in the first format and the query in the second format are used to further train the first neural network.
Haselden teaches training a new ETL Adapter for a new model using previous models, adapters, and model feature vectors (Para. [0095] & Fig. 9) thereby teaching using previous executed data for performing supervised machine learning training.

Regarding Claim 5
Shi, Haselden, and Maman further teach:
wherein the response in the second format and the response in the second format are used to further train the second neural network.
Haselden teaches training a new ETL Adapter for a new model using previous models, adapters, and model feature vectors (Para. [0095] & Fig. 9) thereby teaching using previous executed data for performing supervised machine learning training.


Regarding Claim 6
Shi, Haselden, and Maman further teach a data processing system, comprising:
a processor (Maman - Paras. [0018]-[0019]); and
a memory device having stored thereon computer program code that is executable by the processor, and that when executed by the processor causes the processor to perform a method (Maman - Paras. [0018]-[0019]).

Regarding Claim 7
Shi, Haselden, and Maman further teach:
receiving the query for the plurality of public safety databases, the query in a first format supported by the query source;
Maman teaches “in stage 1, the translator (whether an apparatus or interface) receives a database query, preferably with information regarding the query, optionally and more preferably including one or more of the identity of the querying application, the type of the requesting application, the database protocol and/or language and/or software, and also the identity of the front end which is to receive the translated database results” (Para. [0066] and Fig. 4). 
It is noted that a databases being public safety databases is merely an intended use.
inputting the query into a plurality of first neural networks;
Maman teaches “the query is…passed to a translator 140” (Para. [0035]) “for sending said translated query to at least one of said plurality of databases” (Claim 16) and each receiving database has requirements for the translated query (Para. [0035]) thereby teaching requiring the query to be translated into multiple different translated queries for each database that the query is to be sent to. Haselden teaches having a pipeline component generated for each required translation of data from a starting form to a target form (Para. [0050]) thereby teaching, when combined with Maman, having multiple pipeline components generated for translating data from each of the accessing applications 102 to each of the databases 104 as well as pipeline components generated for translating data from each of the databases 104 to each of the accessing applications 102.
outputting, by each neural network in the plurality of first neural networks, the query in a plurality of respective second formats, wherein each second format is a semi-structured format supported by a respective one of the plurality of public safety databases;
Maman teaches “in stage 5, one or more parts of the query is translated. In stage 6, the translated query is packaged for being sent to the database, for example by preparing the query according to the required format for the database and/or by providing any necessary auxiliary information. In stage 7, the packaged query is sent to the database.” (Para. [0070] & Fig. 4). Maman further teaches “non-limiting examples of different types of databases include 3d databases, flat file databases, hierarchical databases, object databases, or relational databases” (Para. [0072]) thereby teaching a query for the database as being in a semi-structured format because the present specification states in paragraph [0036] that “Semi-structured formats are often found in object-oriented databases.” 
receiving, from the plurality of public safety databases, a corresponding plurality of responses to the query, the responses in a plurality of different second formats;
Maman teaches “in stage 8, the results are received as an answer from the database” (Para. [0071] & Fig. 4) where the query to the database was submitted in a “required format for the database” (Para. [0070]) and thus is received in the format for each database. Maman further teaches “sending said translated query to at least one of said plurality of databases” (Claim 16) thereby teaching sending the translated queries to multiple databases when the multiple databases require different translations to different formats and receiving the results from each of the multiple databases.
inputting each of the plurality of response to the query into a corresponding second neural network of a plurality of second neural networks;
Maman teaches “the answer is then translated in stage 9, optionally with one or more parts of the results not being translated for the reasons described herein. In stage 10, the translated results are packaged for being sent.” (Para. [0071] & Fig. 4). Haselden teaches having a pipeline component generated for each required translation of data from a starting form to a target form (Para. [0050]) thereby teaching, when combined with Maman, having multiple pipeline components generated for translating data from each of the accessing applications 102 to each of the databases 104 as well as pipeline components generated for translating data from each of the databases 104 to each of the accessing applications 102.
outputting, by each of the second neural networks, the corresponding modified second responses to the query in the first format,
Maman teaches “the answer is then translated in stage 9, optionally with one or more parts of the results not being translated for the reasons described herein. In stage 10, the translated results are packaged for being sent. In stage 11, the packaged results are sent to the querying application.” (para. [0071] & Fig. 4).
wherein the plurality of first neural networks are trained by inputting a first plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample query in the first format and the sample query in the second format; and
Haselden teaches “a method of pipeline composition 800” where “metadata is obtained from a first pipeline component…metadata is acquired from a second pipeline component…[and] a component is generated that links the first and second component and also translates data from a first form to a second form” where “method 800 can be performed…automatically perhaps utilizing artificial intelligence base technologies” (Para. [0050]). Haselden further teaches “artificial intelligence based systems…can be employed in connection with performing inference and/or probabilistic determinations and/or statistical-based determinations” where “various classification schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines…) can be employed in connection with performing automatic and/or inferred action” (Para. [0027]). Therefore, Haselden teaches using neural networks for translating data from one form to another. Shi teaches “flexible ETL adapters are automatically generated by the smart connector through supervised machine learning exercises using scripts corresponding existing models and their metadata” (Para. [0076]) thereby teaching using training data set comprising input-output pairs as is used in supervised learning. Therefore, Shi in combination with Haselden and Maman teaches training neural networks using input-output pairs of training data for supervised learning to train a translator from a first format to a second format and another neural network using another set of input-output pairs of training data for supervised learning to train a translator to translate from the second format to the first format.
wherein the plurality of second neural networks are trained by inputting a second plurality of pairs of semi-structured data, each pair of semi-structured data comprising a sample response in the second format and the sample response in the first format.
Haselden teaches “a method of pipeline composition 800” where “metadata is obtained from a first pipeline component…metadata is acquired from a second pipeline component…[and] a component is generated that links the first and second component and also translates data from a first form to a second form” where “method 800 can be performed…automatically perhaps utilizing artificial intelligence base technologies” (Para. [0050]). Haselden further teaches “artificial intelligence based systems…can be employed in connection with performing inference and/or probabilistic determinations and/or statistical-based determinations” where “various classification schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines…) can be employed in connection with performing automatic and/or inferred action” (Para. [0027]). Therefore, Haselden teaches using neural networks for translating data from one form to another. Shi teaches “flexible ETL adapters are automatically generated by the smart connector through supervised machine learning exercises using scripts corresponding existing models and their metadata” (Para. [0076]) thereby teaching using training data set comprising input-output pairs as is used in supervised learning. Therefore, Shi in combination with Haselden and Maman teaches training neural networks using input-output pairs of training data for supervised learning to train a translator from a first format to a second format and another neural network using another set of input-output pairs of training data for supervised learning to train a translator to translate from the second format to the first format.

Regarding Claim 8
Shi, Haselden, and Maman further teach:
wherein the first and second pluralities of neural networks are pre-trained in a trusted execution environment with respect to the plurality of public safety databases, without providing access to a plurality of sample queries in to the query source.
Haselden teaches the a pipeline component being “initially set up” to process data from a first form to a second form (Para. [0050] & [0052]) thereby teaching the pre-training the neural network for transforming the input format to the output format. Therefore, Shi, Haselden, and Maman in combination teach training the first neural network using query pairs of a first input format and a second output format. Haselden further teaches, once the data is obtained for generating the pipeline component, the “component is generated that links the first and second component and also translates data from a first form to a second form” without need of the first component.
It is further taught by Shi that neither the query source or the database are utilized in the training by teaching taking a supervised machine learning technique which only utilizes the training data on machine learning model being trained (Para. [0095] & Fig. 9).


Regarding Claim 10
Shi, Haselden, and Maman further teach a data processing system, comprising:
a processor (Maman - Paras. [0018]-[0019]); and
a memory device having stored thereon computer program code that is executable by the processor, and that when executed by the processor causes the processor to perform a method (Maman - Paras. [0018]-[0019]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maman, Haselden, and Shi, and further in view of Nixon et al. (U.S. Pre-Grant Publication No. 2007/0162444, hereinafter referred to as Haselden) and Shi et al. (U.S. Pre-Grant Publication No. 2014/0277604, hereinafter referred to as Nixon).

Regarding Claim 9
Shi, Haselden, and Maman further teach:
for each of the plurality of public safety databases, determining if a parser already exists for each particular one of the plurality of public safety databases, and on determination of the existing parser, training corresponding first and second neural networks of the plurality of first neural networks and the plurality of second neural networks, respectively, in a supervised manner using the existing parser.
Maman teaches front end and back end parsers constructed for each database (Fig. 1A) and “each back end preferably receives data…and is able to communicate with the database according to its requirements” (Para. [0013]). Therefore, the requirements for a parser to communicate with a database must exist prior to training the two components (taught by Hasleden) to translate data from a specific accessing application to a specific database and translate back from the specific database to the originating accessing application.
Maman, Haselden, and Shi explicitly teach all of the elements as recited above except:
training the first and second neural networks in an unsupervised pre-training manner followed by a supervised manner on a subset of data used in the first step.

However, in the related field of endeavor of a data transformation, Nixon teaches:
training the first and second neural networks in an unsupervised pre-training manner followed by a supervised manner on a subset of data used in the first step.
Nixon teaches “generally the learning analysis may be supervised (e.g., determining relationships or patterns from labeled data), semi-supervised (e.g., determining relationships or patterns from unlabeled data and a subset of labeled data), unsupervised (e.g., determining relationships or patterns from unlabeled data), or any combination thereof” (Para. [0043]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Nixon, Shi, Haselden, and Maman at the time that the claimed invention was effectively filed, to have combined the additional techniques for training machine learning models, as taught by Nixon, with the use of neural networks for transforming, as taught by Haselden, and the systems and methods for translating database queries across a plurality of different database platforms, as taught by Maman.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Nixon, Shi, Haselden, and Maman at the time that the claimed invention was effectively filed, to have combined the additional techniques for training machine learning models, as taught by Nixon, with the technique for training machine learning models, as taught by Shi, the use of neural networks for transforming, as taught by Haselden, and the systems and methods for translating database queries across a plurality of different database platforms, as taught by Maman.
One would have been motivated to make such combination because while Shi provides a technique for training machine learning models, Nixon teaches not only additional techniques for training machine learning models, but also that the techniques can be combined (Para. [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunn (U.S. Pre-Grant Publication No. 2013/0346109) teaches systems and methods of a healthcare exchange system to exchange medical information, stored in different formats, between different entities. This exchange system provides a channel for the flow of information and patient records across different health care entities that may store data in different formats. The exchange system's ability to receive requests and retrieve corresponding data from various entities, along with the transformation of data from the storing format into a format specified by the requesting entity, allow a flexible and extendable healthcare information exchange system.
Brette et al. (U.S. Patent No. 10,210,203) teaches searching stored content is disclosed. A first mapping is created from an object to one or more stored relational database tables. A second mapping is created from the object to an indexer schema. One or both of the following is done: 1) using the first mapping to translate a search request expressed in an abstract query language to a first query language associated with the relational database; and 2) using the second mapping to translate the search request to a second query language associated with the indexer schema.
Ciccarelli (U.S. Patent No. 6,009,422) teaches an information retrieval system and method translates a single search request or query across heterogenous databases independent of the database search grammar(s). A client uses a process to express the query in a powerful programming language, i.e., Generalized Query Language (GQL) which has a wide variety of operators to precisely specify the conditions of the query and enable a fused response to be provided by the databases to the query. The process translates the query into phrases contained in a GQL and constructs a complex search query which bridges the gap between the query and the low level of functionality provided in search engines associated with the databases. A search broker receives the GQL query and using a process (i) checks for syntax errors; (2), if correct, parses the complex query into individual search or partial queries and associated logical operations, and (3) forwards the partial queries and operations to the database search engines. Each search engines translates the partial queries into database search grammar for searching purposes and retrieves search information in the form of a "HitList" related to the query. Each search engines combines the "HitList" in accordance with the operations associated with the partial queries and any constraints specified in the query to generate a search result having a format common in appearance with other search engine results which serves as a fused response from the heterogenous databases.
Robinson et al. (U.S. Patent No. 9,672,325) teaches establishing a healthcare data interface for a healthcare provider associated with a practice management system, wherein the healthcare data interface is established between the practice management system and a healthcare trading partner to enable electronic transmission of data between the practice management system and the healthcare trading partner. The method comprises receiving a request from the healthcare provider to establish the healthcare data interface with the healthcare trading partner and prompting, via a user interface, the healthcare provider for configuration information, wherein the prompting is performed based, at least in part, on information associated with the healthcare trading partner stored by the practice management system. The method further comprises receiving the configuration information from the healthcare provider, and configuring the healthcare data interface for the healthcare provider based, at least in part, on the received configuration information.
Arnold et al. (U.S. Patent No. 11,163,762) teaches a data mapping engine for transparent and declarative translation of search queries on documents to queries on relational data. The data mapping engine receives a query from a search framework for a target database and translates the query to a target schema based on a mapping definition data structure to form a translated query. The mapping definition data structure declaratively maps between a source schema of the search framework to a target schema of a target database. The data mapping engine sends the translated query to the target database and receives a response from the target database. The data mapping engine translates the response to the source schema based on the mapping definition data structure to form a translated response and sends the translated response to the search framework.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/29/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154